357 S.W.3d 287 (2012)
STATE of Missouri, Respondent,
v.
Chavez FOSTER, Defendant/Appellant.
No. ED 96714.
Missouri Court of Appeals, Eastern District, Division Three.
January 24, 2012.
Erika R. Eliason, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.


*288 ORDER

PER CURIAM.
Chavez Foster appeals from the trial court's judgment entered after a jury found him guilty of first-degree robbery, in violation of Section 569.020[1], and armed criminal action, in violation of Section 571.015, for which he was sentenced to terms of ten years' imprisonment and three years' imprisonment and which were to be served consecutively to each other and consecutively to the sentence imposed in a prior case.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.